DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 18 May 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest determining a capacity of each cell of the plurality of cells in accordance with the first signal to interference plus noise ratio of the cell and the second signal to interference plus noise ratio of the cell: and distributing the first load amongst the plurality of cells in accordance with the respective capacity of each cell of the plurality of cells, as recited in independent claims 1, 17 and 19.
With regards to claims 1, 17 and 19, the closest prior art reference of record, Mondragon et al. (US Patent 11,012,873), discloses the device may process data identifying a future time period, with the trained model, to forecast a traffic demand during the future time period, and may compare the traffic demand and a traffic capacity of the portion of the wireless network to determine whether the traffic demand is within a threshold of or exceeds the traffic capacity. The device may identify an autonomous vehicle to deploy for the portion of the wireless network when the traffic demand is within the threshold of or exceeds the traffic capacity, and may cause the autonomous vehicle to be deployed for the portion of the wireless network, wherein the autonomous vehicle is to provide a temporary wireless network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472